TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00579-CR



                     Chad Alan Cappiello a/k/a Chad Russell, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 71641, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Chad Alan Cappiello seeks to appeal from an order of deferred adjudication

for theft. See Tex. Penal Code § 31.03. The trial court has certified that (1) this is a plea-bargain

case and Cappiello has no right of appeal, and (2) Cappiello has waived the right of appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________

                                              Scott K. Field, Justice



Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: October 11, 2016

Do Not Publish